DETAILED ACTION
1.	Claims 18-31 are pending in the instant application. 
Applicant’s election of group (I) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-27 are examined. Claims 28-31 are withdrawn per 37 CFR 1.142(b). 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for prostate cancer, breast cancer, bladder cancer, lung cancer and leukemia, does not reasonably provide enablement for treating cancer other than prostate cancer, breast cancer, bladder cancer, lung cancer and leukemia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy 
	1) The breadth of the claims.
	2) The nature of the invention,
	3) The state of the prior art,
	4) The level of one of ordinary skill,
	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.	

The nature of the invention: The instant invention is drawn to method for treating cancer, said method comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 18. 
The state of the prior art:	 As indicated by the prior art, there is not any association between CYP17A1 inhibition and threating cancer other than prostate cancer, breast cancer, bladder cancer, lung cancer and leukemia.
The predictability in the art: At present using CYP17A1 inhibition to treat cancer other than prostate cancer, breast cancer, bladder cancer, lung cancer and leukemia is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to activate CBP and/or p300 function on pages 348-352. However, There is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat cancer other than prostate cancer, breast cancer, bladder cancer, lung cancer and leukemia.	
The breadth of the claims: The claims encompass a method for treating cancer.  
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 18-27, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3.					Closest Art


    PNG
    media_image1.png
    185
    647
    media_image1.png
    Greyscale

, which has different structure than the instant claims. Therefore, the claims are free of prior art. 	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/     
11/22/2021